Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 31, 2015

                                          No. 04-15-00229-CV

                               IN RE SILVERLEAF RESORTS, INC.

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       Relator filed this petition for writ of mandamus on April 15, 2015. Relator has since filed
an unopposed motion to dismiss the proceeding pursuant to the parties’ settlement which fully
resolved all claims and causes of action in the underlying dispute.

       Relator’s unopposed motion to dismiss this proceeding is GRANTED. This original
mandamus proceeding is DISMISSED. Relator’s previously filed motion for temporary relief is
likewise DISMISSED AS MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on July 31, 2015.

                                                           _________________________________
                                                           Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court



1
 This proceeding arises out of Cause No. 2014-CI-01846, styled Meggan Perez, Valerie Perez, Mary F. Perez and
Laurencio Perez, Individually v. Silverleaf Resorts – Hill Country Resort; The Underwood Group, Inc.; MZ
Flooring & Painting; Longhorn Concrete Co.; Abel Perez and Maria Perez, pending in the 285th Judicial District
Court, Bexar County, Texas, the Honorable David A. Canales presiding.